Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 1 of 22




     EXHIBIT C
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 2 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 3 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 4 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 5 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 6 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 7 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 8 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 9 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 10 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 11 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 12 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 13 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 14 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 15 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 16 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 17 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 18 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 19 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 20 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 21 of 22
Case 5:19-cv-00133 Document 1-3 Filed on 09/10/19 in TXSD Page 22 of 22
